DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Currently Amended) A stop control device comprising:
at least one processor configured to switch a driving speed of an actuator for a stop in two stages, set a driving condition of the actuator for causing the stop to have a target opening diameter, and drive the actuator under the set driving condition; and
a stop control information recording medium configured to store information on a driving stop position A of [[an]] the actuator for a stop at which an opening diameter reaches the target opening diameter in a case where the actuator is driven at a first speed and information on a variation width X of the opening diameter caused in a case where the opening diameter reaches the target opening diameter by driving the actuator at a second speed faster than the first speed, wherein, the at least one processor sets the driving speed of the actuator to switch in the two stages by performing setting such that the driving stop position of the actuator is set to A, the actuator is driven at the second speed in a section before a position of (A-X/2), the driving speed 

Claim 23. (Currently Amended) A stop control method comprising:
setting a target opening diameter of a stop;
setting to switch a driving speed of an actuator for the stop in two stages and sets a driving condition of the actuator for causing the stop to have [[a]] the target opening diameter, in which assuming that a driving stop position of the actuator at which an opening diameter reaches the target opening diameter in a case where the actuator is driven at a first speed is A and a variation width of the opening diameter caused in a case where the opening diameter reaches the target opening diameter by driving the actuator at a second speed faster than the first speed is X, wherein the driving speed of the actuator is set to switch in the two stages by performing setting such that the driving stop position of the actuator is set to A, the actuator is driven at the second speed in a section before a position of (A-X/2), the driving speed is switched from the second speed to the first speed at the position of (A-X/2), and the actuator is driven at the first speed in a section after (A-X/2); and
operating the stop by driving the actuator under the set driving condition.

Claim 24. (Currently Amended) A non-transitory computer-readable recording medium causing a computer to realize: 
in a case where a command stored in the recording medium is read by the computer, 
a stop control function including 
a function of setting a target opening diameter of a stop;
the target opening diameter, in which assuming that a driving stop position of the actuator at which an opening diameter reaches the target opening diameter in a case where the actuator is driven at a first speed is A and a variation width of the opening diameter caused in a case where the opening diameter reaches the target opening diameter by driving the actuator at a second speed faster than the first speed is X, wherein the driving speed of the actuator is set to switch in the two stages by performing setting such that the driving stop position of the actuator is set to A, the actuator is driven at the second speed in a section before a position of (A-X/2), the driving speed is switched from the second speed to the first speed at the position of (A-X/2), and the actuator is driven at the first speed in a section after (A-X/2); and
a function of operating the stop by driving the actuator under the set driving condition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 1, 23, and 24, the prior art does not teach or suggest to switch a driving speed of an actuator for a stop in two stages, wherein the actuator is driven at a second speed faster than a first speed in the section between A and (A-X/2), and the driving speed is switched to the first speed at the position of (A-X/2) and the actuator is driven at the first speed in a section after (A-X/2). 
“A” is the driving stop position of an actuator at which an opening diameter reaches the target opening diameter in a case where the actuator is drive at the first speed.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Asano (US 2016/0037040 A1) discloses sending driving velocity information of a stepper motor to aperture driver 205 (paragraph 0036) and setting the aperture from initial position to a target aperture diameter (paragraph 0033), but does not teach or suggest wherein the actuator is driven at different speeds based on the driving stop position and variation width of the opening diameter as required by the claims of the instant application. 
Prior art Hirasawa (US 2015/0062414 A1) discloses wherein the “diaphragm position of aperture diaphragm 42 is acceleratingly moved” based on the exposure (paragraph 0089) but does not teach or suggest wherein the actuator is driven at different speeds based on the driving stop position and variation width of the opening diameter as required by the claims of the instant application.
Prior art JP2005-242114 (cited in IDS of 8 December 2020) discloses a variation in the positions of diaphragm vanes of a camera system but does not teach or suggest wherein the actuator is driven at different speeds based on the driving stop position and variation width of the opening diameter as required by the claims of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696